Taft, C. J.,
dissenting. As stated in the majority’s statement of the case, “the invitation for bids on the contract contained specifications which required the contractor to submit an Affirmative Action Plan intended to ‘have the result of assuring that there is minority group representation in all trades on the job and in all phases of the work’ ” and “Reliance’s bid was formally rejected by the College for failure to include submission of” such a plan.
I fail to perceive any distinction between such a “Plan intended to ‘have the result of assuring * * * minority group representation’ ” and a guarantee of such representation. Counsel for the College conceded that such a guarantee would be a discrimination against others that is prohibited by the Civil Rights Act of 1964 (Section 2000e-2 [j], Title 42, U. S. Code).
Likewise, the majority opinion concedes that “the establishment of a quota of employment of any particular minority would * * # be discriminatory in violation of” that Act. Certainly, such an unlawful establishment of a quota would necessarily be a part of any “ Affirmative Action Plan intended to ‘have the result of assuring that there is minority group representation in all trades on the job and in all phases of the work.’ ”